|N THE UN|TED STATES DlSTRlCT COURT
WESTERN DlSTRlCT OF ARKANSAS
FAYETTEV|LLE D|VIS|ON
sHELBYMuRDocK PLAlNTlFF
v. cAsE No. 5:17-cv-05225
DAN|EL MCNA|R; DAN|EL MCNA|R, LTD.;
and DAN|EL MCNA|R, LTC., dlb/a ROVER
OAKS GROOM|NG, BOARD|NG, TRA|N|NG
& DAY CARE DEFENDANTS
QLN|(L\|ME_R

Current|y before the Court are Plaintiff She|by |V|urdock’s Motion for Defau|t
Judgment (Doc. 11) and Brief in Support (Doc. 12), filed against Defendants Daniel
lVlcNair, Daniel lV|cNair, Ltd., and Daniel |V|cNair, Ltd., d/b/a Rover Oaks Grooming,
Boarding, Training & Day Care. Defendants have not filed any response to the Motion, and
the time to do so has passed. The lawsuit was filed on November 2, 2017, and |V|urdock
personally served it on Defendant Daniel lV|cNair (Doc. 6) and on Daniel McNair as agent
for Defendant Daniel McNair, Ltd. (Doc. 7) on November10,2017. The Comp|aint alleges
that l\/lurdock performed dog grooming services forthe Defendants, and Defendants failed
to pay her minimum wages and overtime compensation in violation of the Fair Labor
Standards Act (“FLSA”) and the Arkansas Minimum Wage Act (“AMWA"). The Comp|aint
also asserts that Defendants failed to pay |V|urdock her entire final paycheck and were
unjustly enriched by their unlawful retention of l\/|urdock's tips. l\/lurdock requests as
damages that Defendants pay her earned overtime wages, an equal amount of liquidated
damages, the total amount of hertips that they unlawfully retained, her final paycheck plus

60 days’ worth of wages owed as a penalty pursuant to Ark. Code Ann. § 11-4-405,

punitive damages, and a reasonable attorney’s fee.

The Court held a hearing on the Nlotion on November 7, 2018, during which
l\/|urdock provided testimony under oath as to her claim for damages. The Court had
previously directed counsel for l\/|urdock to mail a copy of the Order setting the hearing
date and time to the Defendants at their last known address, and counsel completed that
task. See Doc. 14. Now having considered the matter thoroughly, the Court finds that the
lVlotion for Defau|t Judgment (Doc. 11) should be, and hereby is, GRANTED.

|. LEGAL STANDARD

Ru|e 55 of the Federal Ru|es of Civi| Procedure provides, in pertinent part, as
follows:

(a) Entering a Defau|t. When a party against whom a judgment for

affirmative relief is sought has failed to plead or othen/vise defend, and that

failure is shown by affidavit or otherwise, the clerk must enter the party's
default.

(b) Entering a Default Judgment. ~

(1) By the C|erk. lf the plaintist claim is for a sum certain or a sum that can

be made certain by com putation, the clerk_on the plaintiff's request, with an

affidavit showing the amount due-must enterjudgment for that amount and

costs against a defendant who has been defaulted for not appearing and

who is neither a minor nor an incompetent person.

(2) By the Court. ln all other cases, the party must apply to the court for a

default judgment. . . . The court may conduct hearings or make referrals

-preserving any federal statutory right to a jury trial-when, to enter or

effectuate judgment, it needs to:

(A) conduct an accounting;

(B) determine the amount of damages;

(C) establish the truth of any allegation by evidence; or

(D) investigate any other matter.

Fed. R. Civ. P. 55.

Rule 55 contemplates a two-step process for the entry of defaultjudgments. United
States v. Vl/illiamson., 2013 WL 7864735, at *1 (E.D. Ark. Feb. 21 , 2013) (citing Fraserside
/P L.L.C. v. Youngtek So/s., Ltd., 796 F. Supp. 2d 946, 950-951 (N.D. iowa 2011)(cit'ation
and internal quotation marks omitted)). First, pursuant to Rule 55(a), the party seeking a
defaultjudgment must have the clerk enter the default by submitting the required proof that
the opposing party has failed to plead vor otherwise defend, ld. Second, pursuant to Rule
55(b), the moving party may seek entry of judgment on the default under either subdivision
(b)(1) or (b)(2) of the Ru|e. ld.

|n the instant case, the C|erk entered default on January 3, 2018 (Doc. 10). A|| that
is left for the Court to do is determine the amount of damages reasonably owed to Murdock
under Rule 55(b)(2).

||. D|SCUSS|ON
A. Damages

The Court has considered Murdock’s affidavit (Doc. 11-1), her calculation of
damages owed (Doc. 11-2)l her testimony in Court at the hearing on the lV|otion, and two
exhibits she submitted during that hearing. According to these documents and her
testimonyl Murdock regularly performed the services of a pet groomer for Defendants from
l\/|arch 1 , 2017, through August 19, 2017. She was classified as an independent contractor
for the first part of her employment, from l\/|arch 1, 2017, through Ju|y 12, 2017, and
received only commissions in the amount of one-half the sales price of pet grooming

services, plus one-half of tips customers paid her for her services.

Defendants stopped treating her as an independent contractor and instead classfied
her as an employee during July of 201 7, requiring her to clock in and clock out of her shifts
and paying her an hourly wage plus one-half of her tips. This continued until August 19,
2017, the day of her termination. She typically worked forty-five hours per week and never
received any overtime compensation for hours worked in excess of forty hours per week.
Her tips amounted to approximately $300.00 per week, though her agreement with
Defendants entitled her to receive half that amount. During the last ten weeks plus two
days of her employment, she was not paid any tips at a||. |n addition, Defendants failed
to pay her last paycheck for work performed on August 18-19, 2017, despite lV|urdock's
explicit request that she be paid.

Pursuant to both the FLSA and AMWA, and for the reasons explained from the
bench, the Court finds that l\/lurdock is entitled to damages for minimum wage violations.
The total amount she is awarded, inclusive of liquidated damages, is $2,563.87.

For her unjust enrichment claim related to unpaid and wrongly withheld tips, she is
entitled to a total of $1 ,560.00 in damages. According to l\/lurdock’s testimony, she made
an agreement with her employer that she receive half the tips she earned each week, This
amounted to $'|50.00 per week in tips. She typically worked five days a week, which
averages to about $30.00 in tips per day. Therefore, during the ten weeks her employer
did not pay her any tips, she was entitled to receive a total of $1 ,500.00 ($150.00 x 10). |n
addition, her testimony was that she worked another two days in addition to the ten weeks,
and she received no tips for that two-day period. An additional two days of tips at a rate
of $30.00 per day equals $60.00. According|y, the total damages the Court awards

|\/|urdock on her unjust enrichment claim for unpaid tips is $1,560.00.

4

For her claims under Ark. Code Ann § 1 1-4-405, the “Last Paycheck Ru|e," l\/|urdock
is owed the amount of her final paycheck, $390.00, plus $1 1,701.80 in statutory penalties.
The Court finds she was not paid her last paycheck within seven days of the date of
discharge, despite her explicit demand for payment to her supervisor. She therefore
complied with all statutory requirements under the Last Paycheck Ru|e, and she is entitled
to the full amount of the 60-day statutory penalty. See Ark. Code Ann § 11-4-405(b) (“Any
servants or employees who shall hereafter be discharged or refused further employment
may request or demand the payment of any wages due and, if not paid within seven (7)
days from discharge or refusal to longer employ, then the penalties provided in subdivision
(a)(2) of this section for . . . employees shall attach.”); Ark. Code Ann § 11-4-405(a')(2) (“|f
the money or a valid check therefor does not reach the station within seven (7) days from
the date it is so requested, then, as a penalty for the nonpayment, the wages ofthe servant
or employee shall continue from the date of the discharge or refusal to further employ at
the same rate until paid. However, the wages shall not continue more than sixty (60) days
unless an action therefor shall be commenced within that time."); McCourt Mfg. Corp. v.
Rycroft, 2009 Ark. 332, at *7-8 (2009) (explaining the statutory requirements of the “Last
Paycheck Rule”).

B. Attorney’s Fees

Pursuant to 29 U.S.C. § 216(b), a court “shal|, in addition to anyjudgment awarded
to the plaintiff or plaintiffs, allow a reasonable attorney’s fee to be paid by the defendant,
and costs of the action.” Therefore, the Court finds that l\/|urdock, as the prevailing party,

is entitled to the payment of her costs plus a reasonable amount of attorney’s fees spent

in bringing this action. N|urdock’s attorney may submit proof to justify the costs and fees
that are reasonably owed to Murdock and should be awarded by the Court.
|||. CONCLUS|ON

iT |S THEREFORE ORDERED that P|aintiff She|by i\/iurdock’s Motion for Defau|t
Judgment (Doc. 11) is GRANTED. She is awarded a total of$16,215.67 in damages. The
Court will hold off on entering final judgment until after the award of costs and attorney’s
fees is determined P|aintiff‘s attorney is directed to submit his request for fees and costs
and evidentiary support of the same within two weeks of the date of this Order.

|T iS SO ORDERED on this 7 __ day of November, 2018.

   
 

  

 

l\/l

H .BR OKS
UN|TED TA DlSTRlCTJUDGE

